 


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MUSKEGON COUNTY LAND BANK,               )
          Plaintiff,                     )
                                         )      No. 1:19-cv-50
-v-                                      )
                                         )      HONORABLE PAUL L. MALONEY
JOHNNY DEWAYNE AARON, ET AL.,            )
          Defendant.                     )
                                         )

      SUA SPONTE ORDER REMANDING FOR LACK OF JURISDICTION

      Defendants Johnny Aaron, Steve Stewart, and Ervin Lamie have filed a Notice of

Removal, relating to a second action filed by the Muskegon County Land Bank against them

in the 60th Judicial District in Muskegon County.

      For the reasons given in the Court’s prior order remanding a nearly word-for-word

identical case involving the same parties, see 18-cv-1450 Dkt. No. 10 (W.D. Mich. January

16, 2019), the Court REMANDS this action to the 60th District Court for the County of

Muskegon.

      IT IS SO ORDERED.

Date: January 25, 2019                                   /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




 
